DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.       Claim 1 has been amended, claim 31 has been cancelled, new claim 42 has been added, claims 3, 7-9, 17-18, 25-26, 29-30, 36-40 have been withdrawn and claims 1-2, 4-6, 10-16, 19-24, 27-28, 32-35, 41-42 are pending as amended on 01/11/21.
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
6.         This application has PRO 62/527,675 06/30/2017. This application has PRO 62/527,712 06/30/2017.

Information Disclosure Statement
7.         The information disclosure statement (IDS) submitted on 01/11/21 was filed after the mailing date of the non-final Office action on 07/09/20.  The submission is in 

Response to Amendment
8.         Applicant's amendment filed on 01/11/21, has been fully considered and entered. 
Response to Arguments
9.        Applicant's arguments with respect to the rejection of claims 1-2, 4-6, 10-12, 14-16, 20, 23-24, 27-28, 32, 41 under 35 U.S.C. 103 as being  unpatentable over Frank (US 4439332) in view of Alwattari (US 2016/0289526) and Dwarakanath (US 2016/0122622), and claims 19, 21-22, 33-35 under 35 U.S.C. 103 as being unpatentable over Frank in view of Alwattari and Dwarakanath and Pich (US 2011/ 0118153) filed on 01/11/21, have been fully considered but are moot in view of amendment. Polysiloxane in Alwattari is demulsifier. Accordingly, previous rejections have been withdrawn. However, in view of amendment to claims and response, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
10.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.        Claims 1-2, 4-5, 10, 12, 14-16, 20, 23-24, 27-28, 32, 41-42 are rejected under 35 U.S.C. 103 as being  unpatentable over Frank (US 4439332) in view of Donatelli (US 4421656) and Dwarakanath (US 2016/0122622)
           Regarding claims 1, 4-5, 16, 42, Frank discloses a method for recovering oil from a subterranean bearing formation, wherein the method comprises preparing an inverted polymer solution from a liquid polymer (LP) and injecting the inverted polymer solution through a wellbore into a subsurface reservoir (claim 1, examples). Frank further discloses the liquid polymer (LP) composition (aqueous treating medium comprising inverting surfactant and water soluble copolymer; abstract; column 1, lines 50-65; column 2, lines 1-15) comprising: one or more hydrophobic liquids having a boiling point at least 100 degrees C (a liquid hydrocarbon oil such as AMSCO OMS, a mixture of paraffins and naphthenes, which has a boiling point of 399 degrees F, or 204 degrees C; column 2, lines 1 -15, 25-40); one or more synthetic (co)polymers (column 1, lines 50-65). Frank further discloses one or more emulsifier surfactants such as sorbitan monoolate (water-in-oil emulsifying agent such as sorbitan monoolate, column 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
      However, Donatelli discloses invert emulsion-based fluid comprising emulsifier/stabilizer siloxane polyether compound of the formula 
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


to form thermally stable invert emulsion fluid for the oilfiled application, wherein the emulsifier/stabilizer siloxane polyether compound provides stability of the fluid in the downhole conditions (column 1, lines 61-, column 2, lines -5, column 11, lines 15-20, abstract).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Frank with emulsifier/stabilizer siloxane polyether compound of the formula



          Frank does not disclose the polymer solution has a filter ratio of 1.5 or less using a 1.2 micrometer filter. 
          However, Dwarakanath discloses a solution of synthetic (co)polymer such as polyacrylamide; wherein the polymer solution has a filter ratio of 1.5 or less using a 1.2 micrometer filter (hydrated and polymer solution filtered through 1.2 micron filter, with filtration ratio less than or equal to 1.5; para [0008]-[0009]). Dwarakanath further discloses the use of the formulation in the oil recovery method wherein the modified filter ratio test provides better screening method and the filtered polymer solution flow through hydrocarbon-baring formation without plugging the formation (para [0021], [0024]-[0025]). 
          It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Frank invention to provide solution of synthetic (co)polymer; wherein the polymer solution has a filter ratio of 1.5 or less using a 1.2 micrometer filter, as taught by Dwarakanath, in order to provide better screening method and the filtered polymer solution flow through hydrocarbon-baring formation without plugging the formation (para [0021], [0024]-[0025]).
           Regarding claim 2, Frank discloses one or more synthetic (co)polymers in an amount of about 19-65 percent of the total (water soluble copolymer of acrylamide and ammonium acrylate in 27-68 weight percent of an aqueous phase, which ranges from about 70-95 percent of the total composition, so the copolymers comprise 19-65 percent 
           A prima facie case of obviousness exists for a composition, where Frank discloses one or more synthetic (co)polymers in an amount of about 19-65 percent of the total, overlapping the requirement of claim 2. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).
            Regarding claim 10, Donatelli discloses emulsifier/stabilizer siloxane polyether compound in an amount of from 2 to a 6 parts by weight (column 8, lines 67-, column 9, lines -4), fall into instant claim range of from about 0.5 wt% to about 8 wt%. 
           Regarding claim 12, Frank discloses produced water (example 12).
           Regarding claim 14, Dwarakanath discloses the filtration ratio should be 1.3 or less using a 1.2 micron filter (para [0070])), overlapping instant claim range of about 1.1 to 1.3.
           A prima facie case of obviousness exists for a composition, where Frank discloses the filtration ratio should be 1.3 or less using a 1.2 micron filter, overlapping the requirement of claim 14. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).
          Regarding claim 15, Dwarakanath discloses the filtration ratio should be 1.2 or less using a 1.2 micron filter (para [0070]).
           Regarding claim 20, Frank discloses injection well and injection fluid (claim 1, examples) but Dwarakanath is silent about instantly claimed method step features.

           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Frank, as taught by Dwarakanath to provide the wellbore is an injection wellbore associated with an injection well, wherein a production well spaced apart from the injection well a predetermined distance and having a production wellbore in fluid communication with the subterranean reservoir such that the injection of the injection solution increases flow of hydrocarbons to the production wellbore for enhanced oil recovery.
            Regarding claim 23, Dwarakanath discloses the polymer composition is suitable for use under sea location for enhanced oil recovery (para [0060]; read on subsea reservoir). It would have been obvious to one with ordinary skill, in the art at the time of invention to use the inverted polymer composition under sea location for the enhanced oil recovery. 
            Regarding claim 24, Dwarakanath discloses the polymer composition is suitable for use in reservoirs with a permeability about 10 millidarcy to 40 Darcy (para [0065]). It would have been obvious to one with ordinary skill, in the art at the time of 
           Regarding claim 27, Frank discloses the inverted polymer solution is used as an injection fluid (example 11). 
           Regarding claim 28, Frank discloses the inverted polymer solution is included in an injection fluid (table V).
           Regarding claim 32, Frank discloses 2000 ppm pf the polymer (table VI), fall into instant claim range of from 50 to 15000 ppm. 
           Regarding claim 41, Frank discloses wherein each of the one or more acrylamide-(co)polymers comprises at least 30% by weight of acrylamide monomer units with respect to the total amount of all monomeric units in the (co)polymer and that each of the one or more acrylamide-(co)polymers comprises at least one additional ethylenically unsaturated monomer, e.g. salt of acrylic acid (between about 50% and about 75% acrylamide and from 25% to about 50% ammonium acrylate; column 1, lines 64-66).   
13.       Claim 11 is rejected under 35 U.S.C. 103 as being  unpatentable over Frank in view of Donatelli  and Dwarakanath as applied to claim 1 above, and further in view of Alwattari (US 2016/0289526)
            Frank includes features of claim 1 above.
            Regarding claim 11, Frank does not discloses the claimed feature. However, Alwattari discloses invert emulsion-based fluid for the well bore application, wherein the fluid comprising from about 0.01 wt% to about 99 wt% water (para [0115], claim 84), overlapping instant claim range less than about 10 wt%.
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Frank with the aforementioned teachings of Alwattari to provide an invert emulsion composition comprising from about 0.01 wt% to about 99 wt% water in order to use such fluid in well bore application. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). 
            A prima facie case of obviousness exists for a composition, where Alwattari discloses from about 0.01 wt% to about 99 wt% water, overlapping the requirement of claim 11. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05). It would have been obvious to select the amount of water for making the composition for the oil recovery.
14.       Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Donatelli and Dwarakanath as applied to claim 1 above, and further in view of Sanders (US 8973668).
          Frank includes all features of claim 1 above.
          Regarding claim 13, Frank discloses wherein when the composition is inverted in an aqueous solution to provide an inverted polymer solution comprising about 2000 ppm active polymer (column 5, lines 49-50). Frank does not disclose a viscosity of at least 10 cP at 40 degrees C. 

           It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Frank to provide, a viscosity of at least 10 cP at 40 degrees C, as disclosed by Sanders, in order to provide suitable polymer compositions having
optimal viscosities, for enhanced oil recovery process.
15.       Claims 19, 21-22, 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Donatelli and Dwarakanath as applied to claim 1 above, and further in view of Pich (US 2011/ 0118153).
           Frank includes all features of claim 1 above.
         Regarding claim 19, Frank is silent about the composition provides the inverted polymer solution in less than 30 minutes.
           However, Pich discloses the composition provides the inverted polymer solution in less than 30 minutes (reverse emulsion is formed in less than 5 minutes of mixing contact time; paragraphs [0022], [0036]) in order to make easy to transfer by standard offshore pumping means for the end-users (para [0021]).
           It would have been obvious to a person of ordinary skill in the art at the time of the invention to perform in Frank the inversion of the polymer solution in less than 30          
          Regarding claims 21-22, closest prior arts does not expressly disclose the method further comprises producing production fluid from the production well, the production fluid including at least a portion of the injected inverted polymer solution; and using the production fluid to invert additional liquid polymer or inverse emulsion composition to form a second inverted polymer solution, wherein the second inverted polymer solution is injected into the injection well.
            However, Frank discloses the injection fluid prepared from the produced water and the polymer composition (examples), Pich discloses the continuous process for dissolving polymer composition in the injection water and Dwarakanath discloses
the wellbore is an injection wellbore associated with an injection well, and the method further includes providing a production well spaced apart from the injection well a predetermined distance and having a production wellbore in fluid communication with the subterranean reservoir such that the injection of the injection solution increases flow of hydrocarbons to the production wellbore (para [0073]). Dwarakanath further discloses the preparation of the polymer solution with the produced water from the production well (para [0073]). Thus, the produced water from the production well implicitly contains the polymer solution. Further, since the preparation of the inverted polymer solution is a continuous process, it would have been obvious to use the production fluid to prepare the additional polymer solution in a continuous manner and inject it into the injection well for the enhanced oil recovery.  
            Regarding claim 33, Frank is silent about the continuous process.

          At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Frank with the aforementioned teachings of Pich to provide a continuous process for the polymer inversion in order to use such fluid in enhanced oil recovery. 
           Regarding claims 34-35, Frank is silent about the step (a) comprises a single step, wherein the single step comprises diluting the liquid polymer or inverse emulsion composition in the aqueous fluid in an in-line mixer having a mixer inlet and a mixer outlet to provide the inverted polymer solution.
           However, Pich discloses wherein the inversion of the polymer composition comprises a single step, and wherein the single step comprises diluting the polymer composition in the aqueous fluid in an in-line mixer having a mixer inlet and a mixer outlet to provide the inverted polymer solution (abstract, para [0036], [0040]-[0042], [0097], Figs. 2-3).
          At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Frank with the aforementioned teachings of Pich to provide the inversion of the polymer composition in a single step, and wherein the single step comprises diluting the polymer composition in the aqueous fluid in an in-line mixer having a mixer inlet and a mixer outlet to provide the inverted polymer solution in order to use such fluid in enhanced oil recovery. 
Allowable Subject Matter
16.       Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17.       The following is a statement of reasons for the indication of allowable subject matter:  The closest prior arts Frank, Donatelli and Dwarakanath do not disclose the claim 6 siloxane polyether. Alwattari discloses the claim 6 siloxane polyether but is demulsifier while the bae claim require siloxane polyether as stabilizer. The closest prior arts do not suggest or disclose the claim 6 features. 

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768